DETAILED ACTION
Notice to Applicant
In response to the communication received on 10/01/2019, the following is a Non-Final Office Action for Application No. 16589713.  Examiner provides a notice to Applicant that the software package, a module and/or a node of claim 15 do not invoke 112(f) since they are preceded by a structural modifier of a computer processor.  

Status of Claims
Claims 1-7 and 15-16 are pending.
Claims 8-14 and 17-20 are withdrawn. 

Drawings
The applicant’s drawings submitted on 10/01/2019 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  16589713, filed 10/01/2019 Claims Priority from Provisional Application 62739441, filed 10/01/2018; Claims Priority from Provisional Application 62800900, filed 02/04/2019.

Election/Restrictions
Applicant's election with traverse of the restriction dated 04/08/2021 in the reply filed on 05/27/2021 is acknowledged.  The traversal is on the ground(s) of dependent claim 9 from Group II using the method of independent claim 1 from Group I.  Examiner respectfully acknowledges the above ground(s).  However, the restriction remains intact with the non-elected claims withdrawn from consideration since claim 9 references to sets of claims to different features. See MPEP 608.01(n). Further, restriction for examination purposes as indicated is proper because all the inventions listed are independent or distinct for the reasons in the restriction and there would be a serious search and/or examination burden if restriction were not required because at least the inventions have acquired a separate status due to their recognized divergent subject matter in the art in view of their different classification.  Hence, the requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 and dependents thereof are objected to because of the following informalities:  initiating one of more runs of the process, wherein the one of the one or more runs initiated in step (a) … determining the outcome of each run initiated in step (a).  First, a typographical error is made as indicated in boldface font.  Second, determining the outcome of each run implies multiple runs when only one run is initiated.  Determining the outcome of at least one run is an appropriate correction.  Nonetheless, appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.

Claims 15-16 introduce statutory classes other than those statutory classes from which they depend which improperly confuses statutory classes and therefore fail to particularly point out and distinctly claim the subject matter. Examiner interprets claims 15-16 as proper dependent claims of claim 1 which, for reference, are interpreted to be:
15. The method of claim 1 further comprising a computer, software package, a module and/or a node programed with logic and/or instructions for performing any and/or all steps of performable by a computer processor comprising instructions 

16. The method of claim 1 further comprising a printed set of instructions 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15-16 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-7 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
(a) initiating one of more runs of the process, wherein the one of the one or more runs initiated in step (a) provides a result metric that can be used to compare other runs or parts of a run to that metric, (b) during the one or more of the runs initiated in step (a) obtaining information reflecting one or more variables that may affect the quality of the run, (c) representing a trajectory path of the variables obtained in step (b) as a function of time for each run as a separate trajectory path, (d) determining the outcome of each run initiated in step (a), (e) weighting each trajectory path of step (c) according to the outcome determined in step (d), and (f) analyzing the trajectory paths weighted in step (e) to identify a preferred trajectory model(s) [… further comprising a computer.]
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The computer is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic computer limitation is no more than mere instructions to apply the exception using a generic computer component. Further, analyzing the trajectory paths weighted in step (e) by a computer is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: a computer. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, analyzing the trajectory paths weighted in step (e) by a computer is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at page 10 wherein “computer program/module/node programmed with logic and/or instructions performable by a computer processor.”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 20070011334 A1) hereinafter referred to as Higgins in view of Bertran Monfort et al. (US 20160378550 A1) hereinafter referred to as Bertran Monfort.  

Higgins teaches:
Claim 1. A method for identifying a preferred trajectory model(s) for achieving successful execution of a process, the process having a defined protocol to perform during the process, the method comprising the steps of: 
(a) initiating one of more runs of the process, wherein the one of the one or more runs initiated in step (a) provides a result metric that can be used to compare other runs or parts of a run to that metric, (b) during the one or more of the runs initiated in step (a) obtaining information reflecting one or more variables that may affect the quality of the run, (c) representing a trajectory path of the variables obtained in step (b) as a function of time for each run as a separate trajectory path (Figs. 19-20 and ¶0133 For example, during the execution of a workflow, the log data of the execution of the workflow may be transmitted to a dispatcher for monitoring. When the dispatcher determines that the workflow is to be modified according to a recent event, the dispatcher may modify the workflow and transmit the modified version of the workflow to the mobile device (e.g., to include a bug fix, a new feature, a customization into the workflow). The modification may include altering one or more execution paths, inserting one or more execution path and/or references to new modules, and/or eliminating one or more modules. The modified version of the workflow can be transmitted to the mobile device. ¶0253 FIG. 14 shows a flow diagram of another process to improve workflows using log data. In FIG. 14, a network accessibility condition for a period of time is predicted (2601). The prediction may be made according to the current direction and speed of the movement of the mobile device, the log of past network accessibility condition on the projected path of the mobile device, and the log of past speed and path of the mobile device for performing the same task or similar tasks, etc. ¶0301 FIG. 19 shows a flow diagram of a process to monitor deviation from a reference execution of a workflow. In FIG. 19, a first stream of log data generated on a mobile device is received (3001) during a first execution of a workflow to compare the first stream of log data to a second stream of log data generated during a second execution of the workflow to detect an occurrence of a predefined type of deviation of the first stream from the second stream.¶0313 FIG. 20 shows a flow diagram of a process to perform prediction and optimization based on monitoring an execution of a workflow. In FIG. 20, after a reference execution flow of a workflow is determined (3031), the log data of an execution of the workflow is compared (3033) , 
(d) determining the outcome of each run initiated in step (a), (e) weighting each trajectory path of step (c) according to the outcome determined in step (d), and (f) analyzing the trajectory paths weighted in step (e) to identify a preferred trajectory model(s) (Figs. 19-20 and ¶0098 The cache manager (225) is coupled to the workflow engine (223) to improve the performance of the execution of a workflow. The method processor (211) can automatically cache frequently executed modules and perform look-ahead analysis in combination with past execution history to predict what module might be needed next and to pre-load the execution code for the module into memory … pre-designed parameters, such as weighting factors which may be determined based on the knowledge of the designer or based on speculation, can be used to perform look-ahead analysis. The pre-designed weighting factors may be weighted against the available execution history such that, when sufficient execution history is available, the look-ahead analysis is mainly (or entirely) based on the past execution history. ¶0112 Certain customization information, such as rules, preferred execution sequence, customized workflow/sub-workflow, graphics and settings, etc., can be dynamically received in the mobile device when the mobile device is at the service site. The customization information may be obtained from the customer at the service site, or from an integration server of the enterprise that dispatches the mobile device (e.g., based on the location of the mobile device).).
Although not explicitly taught by Higgins, Bertran Monfort teaches in the analogous art of optimization of application workflow in mobile embedded devices:
representing a trajectory path of the variables obtained in step (b) as a function of time (Fig. 2 and ¶0034 Next, at block 220, the static optimizer 112 of the modeling system 100 executes a static preparation of the application workflow. In the example embodiment, a user may invoke the static optimizer 112 on the applications of interest 130 and/or synthesized arbitrary workflows. When invoked, the static optimizer 112 characterizes the applications of interest 130 and/or synthesized arbitrary workflows in terms of performance, power, and resilience via a model (e.g., models 116-119) or by direct measurement of native hardware. Characterization comprises executing any given application to identify and determine performance, power, and resilience metrics of that application as a function of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the optimization of application workflow in mobile embedded devices of Bertran Monfort with the system to provide composite applications of Higgins for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Higgins ¶0003 teaches that it is desirable to have an application program for mobile platforms that is developed and deployed as one monolithic program with highly inter-dependent parts optimized for performance on a specific hardware platform; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Higgins ¶0301 teaches a first execution of a workflow to compare the first stream of log data to a second stream of log data generated during a second execution of the workflow to detect an occurrence of a predefined type of deviation, and Bertran Monfort ¶0034 teaches a static optimizer of the modeling system; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Higgins at least the above cited paragraphs, and Bertran Monfort at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the optimization of application workflow in mobile embedded devices of Bertran Monfort with the system to provide composite applications of Higgins.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).


Claim 2. The method of claim 1, wherein step (a) is performed until at least one result metric is determined and/or where at least one of the steps of the process are performed and/or where all steps of the process are run to completion of the process (Figs. 19-20 and ¶0098 The cache manager (225) is coupled to the workflow engine (223) to improve the performance of the execution of a workflow. The method processor (211) can automatically cache frequently executed modules and perform look-ahead analysis in combination with past execution history to predict what module might be needed next and to pre-load the execution code for the module into memory … pre-designed parameters, such as weighting factors which may be determined based on the knowledge of the designer or based on speculation, can be used to perform look-ahead analysis. The pre-designed weighting factors may be weighted against the available execution history such that, when sufficient execution history is available, the look-ahead analysis is mainly (or entirely) based on the past execution history).

Higgins teaches:
Claim 3. The method of claim 1, wherein in step (a) more than one run is initiated, wherein the outcomes of each initiated run produce variable outcomes, and wherein in step (b) different values of the variables that affect the quality of the process as a function of time are determined for each run (¶0098 The cache manager (225) is coupled to the workflow engine (223) to improve the performance of the execution of a workflow. The method processor (211) can automatically cache frequently executed modules and perform look-ahead analysis in combination with past execution history to predict what module might be needed next and to pre-load the execution code for the module into memory.).

Higgins teaches:
Claim 4. The method of claim 1, further comprising the step of creating a record regarding the identified preferred trajectory (¶0096 Further, the logger (221) can be coupled to the workflow engine to record the data that flows into and/or out of the modules of the executed workflow, in connection with the sensor data. Thus, the circumstances of the data flows can be recorded for further analysis. ¶0112 Certain customization information, such as rules, preferred execution sequence, customized workflow/sub-workflow, graphics and settings, etc., can be dynamically received in the mobile device when the mobile device is at the service site. The customization information .

Higgins teaches:
Claim 5. The method of claim 1, wherein the variables that affect the quality of the process include a variable selected from the group consisting of: time between process steps; time to perform each step; environmental conditions where a process step is executed, wherein the environmental condition is selected from the group consisting of temperature, humidity, light intensity, light wavelengths, vibration, gas concentration, air pressure, volatile organic compounds (VOC) concentration, particulate level, and air pollution level; and data or metadata associated with equipment or instrumentation that is used, wherein the data or metadata is selected from the group considering of: calibration date or data, maintenance records, instrument or machine identification number, and make, and/or model of instrument (¶0283 when the user sets a goal to accomplish a task within a certain time limit, the method processor may, based on statistical data, determine the estimated time limits for performing the subtasks of the task and provide feedback showing a comparison between the real time performance and the estimated time limits for the subtasks. The method processor may alert the user when the user is behind the schedule. Based on the log data, the method processor may look ahead and anticipate the need to preload user interface forms, preload modules, perform communication tasks to avoid being affected by network outage, power up a radio transmitter for a scheduled communication session, etc.).

Higgins teaches:
Claim 6. The method of claim 1, wherein the method further comprises the step performed after step (c) of aligning one or more time stamps of data measurements of one trajectory path with a different trajectory path (¶0210 … The logger provides the location stamp and the time stamp for the information logged. The logged data can be used to determine duration of the execution of subparts of a workflow. The logged data may further include user input such as keystroke or data input sequencing, typos, errors, connections, data entry types (e.g., scanner, keyboard, etc.) ¶0298 Thus, the stream of log data represents a time sequence of actions related to the workflow, which can be played in real time, paused for time shifting, played fast forward or backward, etc. Since the log data are time is stamped, the log data stream can be played at the same time scale as the stream of log data (e.g., playing at a normal speed of the data .

Higgins teaches:
Claim 7. The method of claim 6, wherein the step of aligning one or more time stamps is performed by time shift alignment, interpolation, and/or dynamic time warping (¶0210 … The logger provides the location stamp and the time stamp for the information logged. The logged data can be used to determine duration of the execution of subparts of a workflow. The logged data may further include user input such as keystroke or data input sequencing, typos, errors, connections, data entry types (e.g., scanner, keyboard, etc.) ¶0298 Thus, the stream of log data represents a time sequence of actions related to the workflow, which can be played in real time, paused for time shifting, played fast forward or backward, etc. Since the log data are time is stamped, the log data stream can be played at the same time scale as the stream of log data (e.g., playing at a normal speed of the data stream), or played at a different time scale (e.g., playing at a speed slower or faster than the normal speed of the data stream). Alternatively, the log data stream may be played step by step according to user control.).


Higgins teaches:
Claim 15. A computer, software package, a module and/or a node programed with logic and/or instructions for performing any and/or all steps of performable by a computer processor comprising instructions to perform the method of claim 1 (¶0042 FIG. 12 shows a flow diagram of a process to log screen images of user interfaces by a method processor.).

Higgins teaches:
Claim 16. A printed set of instructions comprising instructions for performing the method of any of claim 1 (¶0078 when read and executed by one or more processors in a computer, cause the computer to perform operations necessary to execute elements involving the various aspects of the invention. An application program is typically tangibly stored on a machine/computer-readable media.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10733557 B2
Optimization Of A Workflow Employing Software Services
Gray-Donald; Trent A.
US 10474996 B2
Workflow Management System Platform
Day; Rouven
US 10120724 B2
Optimized Resource Metering In A Multi Tenanted Distributed File System
Badjatia; Sudeep
US 10013289 B2
Performing Automatic Map Reduce Job Optimization Using A Resource Supply-demand Based Approach
Kung; David S.
US 20170269971 A1
Computer Based Method For Migrating Workflow For Processing On Crowdsourcing Platform Involves Receiving Workflow Of Alternative Configuration Which Is 

US 20140379619 A1
Automated System For Generative Multimodel Multiclass Classification And Similarity Analysis Using Machine Learning
Permeh; Ryan
US 20030023675 A1
Workflow Systems And Methods For Project Management And Information Management
Ouchi, Norman Kent
US 5978836 A
Workflow Systems And Methods
Ouchi; Norman Ken


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   





/KURTIS GILLS/Primary Examiner, Art Unit 3623